                 Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 VIBHAKER MOUDGIL,
                                                                                    COMPLAINT
                                          Plaintiff,
                     - against -                                                 PLAINTIFF DEMANDS
                                                                                   A TRIAL BY JURY

 FUJIFILM NORTH AMERICA, CORP.,

                     Defendant.
--------------------------------------x

          Plaintiff, Vibhaker Moudgil, by his attorneys, Vladeck, Raskin & Clark, P.C., complaining

of FujiFilm North America Corp.. (“Fuji”), alleges as follows:

                                                 NATURE OF CLAIMS

          1.        Moudgil is a 58-year-old executive who has enjoyed a long and successful career.

Despite Moudgil’s excellent performance, Fuji refused to provide him with the title or

compensation that matched his job duties. Fuji executives repeatedly made age-biased comments,

stressing the need to hire younger employees. In addition to being one of the older employees in

his group, Moudgil repeatedly raised concerns about Fuji engaging in unethical or illegal conduct,

such as failing to pay taxes and using other companies’ computer code without authorization.

Shortly after one such complaint by Moudgil, Fuji fired him, along with three older employees.

          2.        Moudgil asserts claims for violations of the Age Discrimination in Employment

Act (the “ADEA”), 29 U.S.C. § 623 et seq.; the New York State Human Rights Law (the

“NYSHRL”), N.Y. Exec. Law § 290 et seq.; and the New York Labor Law § 190 et seq. (the

“Labor Law”). Moudgil also asserts a claim for breach of contract and breach of the implied duty

of good faith and fair dealing under New York common law.




1105733 v1                                                       1
             Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 2 of 12



                                           PARTIES

        3.    Moudgil resides in New York, New York. He was employed by Fuji from March

2015 until he was unlawfully discharged on April 16, 2018.

        4.    Fuji is a corporation that is organized and incorporated under the laws of New York

and has a principal place of business in Valhalla, New York.

        5.    At all relevant times, Fuji was Moudgil’s employer within the meaning of the

ADEA, the NYSHRL, and the Labor Law.

                                  JURISDICTION & VENUE

        6.    The Court has original jurisdiction under 28 U.S.C. § 1331, as plaintiff’s ADEA

claim arises under federal law, and supplemental jurisdiction over plaintiff’s NYSHRL, Labor

Law, and common law claims under 28 U.S.C. § 1367.

        7.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendant

resides within the Southern District of New York.

                                 FACTUAL ALLEGATIONS

        Background

        8.    Moudgil received his B.A. degree in 1985. He earned an Executive Master of

Business Administration in 1998 and a Master of Science degree in Computer Science and

Engineering in 2005.

        9.    Prior to joining Fuji, Moudgil worked in business for over two decades, managing

employees, developing products, and drafting strategic plans. For example, from 2001 to 2010,

he worked for Xerox, where he received several awards, including the designation of Lean Six

Sigma Black Belt, which was bestowed on 3-5% of Xerox employees. Moudgil also was selected

to the Lean Six Sigma Master Black Belt program. Fewer than 1% of Xerox employees were




1105733 v1                                     2
               Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 3 of 12



selected for the Master Black Belt program. While at Xerox, Moudgil oversaw projects that

resulted in $20 million in savings in three years and launched a first-of-its kind software platform.

         10.    After Xerox, Moudgil worked in the IT department at the Internal Revenue Service

as a member of the Senior Executive Service.

         11.    From 2009 to 2012 Moudgil was an adjunct professor at the University of Buffalo

School of Management, teaching Purchasing and Global Supply Management.

         Employment with Fuji

         12.    Moudgil began working for Fuji on March 8, 2015 as Director of Advanced

Development..

         13.    Fuji offered Moudgil, in addition to his salary, a bonus of up to 25% of his salary

if established metrics were met.

         14.    Moudgil was hired by Vice President of Software Solutions and Development Jim

Dolce.

         15.    Initially, Moudgil reported to Dolce.

         16.    About three months after Moudgil started, Dolce assigned Moudgil additional

responsibility and promoted Moudgil to Director of Software Development. In that role, Moudgil

was to manage all project managers and all software development managers responsible for the

software development lifecycle.

         17.    About six months after Moudgil started, Dolce asked if he was interested in taking

over Dolce’s position running the Software Solutions and Development Department, reporting to

General Manager Manny Almeida. Almeida reported directly to the CEO of North America. As

Moudgil was replacing Dolce, who was a VP, Moudgil asked if he would be given the VP title.

Dolce told Moudgil that he should have the title, but it was Almeida’s decision.




1105733 v1                                       3
              Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 4 of 12



        18.    Dolce moved into a new position in business development.

        19.    Almeida asked Dolce to have Moudgil develop a strategic plan for the department,

which Moudgil drafted. Almeida also instructed Moudgil to set up a one-on-one meeting between

Moudgil and Almeida to discuss the plan. When Moudgil gave Almeida the strategic plan,

Almeida gave Moudgil very positive feedback. Almeida also told a software development partner

in Moudgil’s presence that he was very happy that Moudgil was taking over the department.

        20.    After Moudgil had been reporting to Almeida for only a few weeks, Almeida told

Moudgil that Almeida was moving to a new role and that Moudgil would report instead to VP and

General Manager Bing Liem.

        21.    Moudgil asked Liem about being granted the VP title that matched his

responsibilities. Liem said it was Almeida's decision. Almeida told Moudgil that Almeida agreed

Moudgil’s position was at the VP level, but did not follow through to change Moudgil’s title.

        22.    The VP title would have entitled Moudgil to a raise of about $40,000 in his base

salary, a bonus potential of 50% of salary, and a company car.

        23.    In or about March 2017, Liem moved into a different role and put VP Jim Rickert

above Moudgil. Rickert is in his forties. Rickert had a background in marketing and had never

managed a software team.

        24.    In or about June 2017, Rickert took away Moudgil’s project management

responsibilities, leaving him only with software development. Rickert made Steve Haak, who

Moudgil had promoted into the position of Senior Project Manager, and Operation Manager Rob

Scarzynski, both of whom had been reporting to Moudgil, his peers. Haak was in his late

thirties/early forties and Scarzynski was about Moudgil’s age.      Rickert said that he would




1105733 v1                                     4
              Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 5 of 12



communicate directions to their group through Haak. Thereafter, Rickert had very little contact

with Moudgil or Scarzynski.

        25.    Throughout Moudgil’s employment with Fuji, his performance was excellent, and

he was awarded the maximum bonus of 25% of his base salary.

        26.    During Moudgil’s employment with Fuji, he oversaw the development of software

for photo kiosks at Walmart, as well as related mobile phone application development. In his last

six to eight months at Fuji, Moudgil developed a strategy for the next generation artificial

intelligence-based kiosk. Fuji sought to patent this concept. Walmart was very enthusiastic about

the kiosks. Walmart also provided very positive feedback for Moudgil’s approach for analyzing

massively large data sets, which Walmart had requested from Fuji many times over the years.

Moudgil was implementing the analysis when his employment was terminated.

        Fuji's Youth Fixation

        27.    Throughout Moudgil’s employment, Almeida and other executives made age-

related comments.

        28.    For example, at a meeting held in connection with the annual Walmart strategy

meeting, Almeida and other managers made comments about how the people they had in the

meetings were too old. Those present were primarily in their forties and fifties.

        29.    At a monthly update meeting, Almeida made comments about Fuji needing younger

people and said that they could not expect to generate new ideas that would be attractive to

millennials with the age of the current workforce.

        30.    After Almeida and others made several such comments, Moudgil noticed that Fuji

was hiring only employees in their twenties and thirties.




1105733 v1                                       5
              Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 6 of 12



        31.    On a number of occasions, Moudgil was present when resumes of candidates were

discussed by managers. If a resume arrived without a date for college graduation, the managers

would not move that resume to the next stage, because they said they suspected that the applicant

had omitted the date to cover up being older.

        32.    The age-focused comments by managers affected the culture at Fuji.              Older

employees tried to dress in youthful styles and some resorted to procedures such as Botox

injections. When Moudgil asked one employee how Moudgil could thank her for her good work,

the employee asked for a certificate for Botox injections. When Fuji hired young employees,

employees would make jokes about the young employees being hired to replace the existing

employees.

        Moudgil Raised Concerns About Unethical, Possibly Illegal, Conduct

        33.    Throughout Moudgil’s employment with Fuji, Fuji had a code of conduct called

the Standards of Business Conduct and Compliance with Law Program (“the Code”). The Code

promised employees that they would not be “penalized or retaliated against in any manner” for

reporting actual or suspected violations of the Code; Fuji policies, guidelines or procedures; or any

applicable law, rule, or regulation.

        34.    In or about the fourth quarter of 2016, a software developer alerted Moudgil that

Fuji was using code clearly marked as proprietary as source code to enable features within a certain

Fuji product. As Fuji had terminated its relationship with the provider of the proprietary code, it

had no right to incorporate the code into Fuji’s product. Moudgil reported the issue to Liem, who

advised Moudgil to report it to another Fuji executive. Moudgil was later told that Fuji had to pay

approximately $100,000 to the company that had created the code.




1105733 v1                                       6
              Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 7 of 12



        35.    In or about the third quarter of 2017, Moudgil discovered that Fuji software

developers were using code that had not been licensed. He reported the issue to one of Fuji’s

attorneys and started the process of vetting the code. The Fuji attorney arranged for a training

session for software developers in 2018. Moudgil had not completing vetting this issue before his

employment was terminated.

        36.    In or about the third quarter of 2017, Moudgil realized that sales reports for an

outside customer did not match Fuji’s billings. Moudgil raised his concern to Rickert, as well as

on a conference call with Fuji managers.

        37.    In or about the fourth quarter of 2017, during a status meeting Moudgil learned

from Scarzynski that Fuji had not collected or paid New York sales tax for purchases made via the

internet, despite Fuji’s physical location in New York. Moudgil raised concern about this to

Rickert and others in Fuji’s New York headquarters. Scarzynski told Moudgil that the issue had

been resolved. However, an employee who worked on the product for which taxes had not been

paid told Moudgil that while Fuji was fixing the problem moving forward, it had no way of

calculating the back taxes owed. Moudgil spoke with Rickert and Scarzynski to try to find out if

the problem was actually fixed, but did not get clear answers.

        Termination of Employment

        38.    On March 29, 2018, Dolce told Moudgil that, as part of reduction in force, his

employment was terminated as of April 16, 2018.

        39.    Fuji's fiscal year ended March 31. Fuji did not pay Moudgil a bonus in 2018, even

though he had met all the standards required to earn the bonus.




1105733 v1                                      7
                 Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 8 of 12



           40.    On April 2, 2018, Fuji sent Moudgil a severance agreement that included payment

of his bonus, among other items, if he signed a release. The agreement referred to a bonus plan

and said payment of the bonus would be subject to the terms and conditions of the plan.

           41.    As Moudgil did not have a copy of any bonus plan, and had not recalled ever seeing

one, on May 23, 2018, he sent an email to the Senior Human Resources Manager who had sent

him the severance agreement, asking for a copy of the plan. She replied, “We do not have a formal

written document with the plan. It would be processed the same as last year and with the same

criteria.”

           42.    On June 1, 2018, Dolce sent Moudgil an email advising him that he would receive

his bonus—which he had earned—only if he signed the agreement that waived his right to pursue

claims for discrimination.

           43.    There were three other employees let go at the same time as Moudgil, all in their

sixties. During Moudgil’s employment, in prior layoffs most of the employees he knew were

dismissed were in their fifties and sixties.

           44.    The employees who reported directly to Rickert who kept their jobs were in their

forties.

                                     FIRST CAUSE OF ACTION

                                 Age Discrimination under the ADEA

           45.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 44 of this Complaint as if set forth herein.

           46.    By the acts described above, defendant discriminated against plaintiff in the terms

and conditions of his employment based on his age in violation of the ADEA.




1105733 v1                                         8
               Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 9 of 12



         47.    Defendant’s conduct was willful within the meaning of the ADEA, for defendant

knew that its actions violated the ADEA and/or showed reckless disregard for plaintiff’s statutorily

protected rights under the ADEA.

         48.    Plaintiff has suffered and will continue to suffer irreparable injury and other

compensable damage as a result of defendant’s willful and unlawful conduct unless and until this

Court grants relief.

                                  SECOND CAUSE OF ACTION

                              Age Discrimination under the NYSHRL

         49.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 48 of this Complaint as if set forth herein.

         50.    By the acts described above, defendant discriminated against plaintiff in the terms

and conditions of his employment based on his age in violation of the NYSHRL.

         51.    As a result of defendant’s discriminatory acts, plaintiff has suffered and will continue

to suffer irreparable injury, emotional distress, and other compensable damage unless and until this

Court grants relief.

                                   THIRD CAUSE OF ACTION

                                 Violation of New York Labor Law

         52.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 51 of this Complaint as if set forth herein.

         53.    By the acts described above, defendant made an unlawful deduction of plaintiff’s

earned wages, in violation of New York Labor Law § 193. Defendant’s violation was not in good

faith.




1105733 v1                                         9
              Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 10 of 12



                                  FOURTH CAUSE OF ACTION

                                         Breach of Contract

        54.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 53 of this Complaint as if set forth herein.

        55.     By the acts described above, including terminating Moudgil’s employment because

he raised concerns about improper conduct, defendant breached the promises it made in the Code.

        56.     As a result of defendant’s acts, plaintiff has suffered and will continue to suffer

irreparable injury, and other compensable damage unless and until this Court grants relief.

                                    FIFTH CAUSE OF ACTION

                        Breach of the Duty of Good Faith and Fair Dealing

        57.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 56 of this Complaint as if set forth herein.

        58.     In the event that defendant claims that plaintiff was not owed a bonus because he was

not employed on the date bonuses were paid, defendant violated its obligation of good faith and fair

dealing by terminating Moudgil’s employment just prior to the payment of bonuses.

        59.     As a result of defendant’s acts, Plaintiff has suffered and will continue to suffer

irreparable injury, and other compensable damage unless and until this Court grants relief.

                                       PRAYER FOR RELIEF

                WHEREFORE, plaintiff respectfully requests that this Court enter a Judgment:

                (a)     declaring the acts and practices complained of herein to be violations of the

ADEA, the NYSHRL, the Labor Law, and New York common law;

                (b)     enjoining and permanently restraining these violations of the ADEA, the

NYSHRL, the Labor Law, and New York common law;




1105733 v1                                        10
             Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 11 of 12



                  (c)    directing defendant to take such affirmative steps as are necessary to ensure

that the effects of these unlawful practices are eliminated and do not continue to affect plaintiff’s

employment opportunities;

                  (d)    directing defendant to place plaintiff in the position he would have occupied

but for defendant’s treatment of him, and making him whole for all earnings and other benefits he

would have received but for defendant’s treatment, including but not limited to wages, including back

pay and front pay, bonuses, and other lost benefits;

                  (e)    directing defendant to pay plaintiff liquidated damages for its violation of the

ADEA and the Labor Law;

                  (f)    directing defendant to pay plaintiff compensatory damages, including

damages for emotional distress, humiliation, pain and suffering, and injury to professional standing

and reputation;

                  (g)    awarding plaintiff such interest as is allowed by law, and damages for any

adverse tax consequences stemming from an award;

                  (i)    awarding plaintiff the costs of this action, together with reasonable attorneys’

fees; and

                  (j)    awarding such other and further relief as this Court deems necessary and

proper.

                                  DEMAND FOR TRIAL BY JURY

                  Pursuant to Federal Rule of Civil Procedure Rule 38(b), Plaintiff demands a trial by

jury in this action.




1105733 v1                                         11
             Case 1:20-cv-04732 Document 1 Filed 06/19/20 Page 12 of 12



Dated: New York, New York
       June 19, 2020

                                        VLADECK, RASKIN & CLARK, P.C.


                                 By: __ /s/ Anne L. Clark________
                                         Anne L. Clark
                                         Yannick A. Grant
                                         Vladeck, Raskin & Clark P.C.
                                         Attorneys for Plaintiff
                                         565 Fifth Avenue, 9th Floor
                                         New York, New York 10017
                                         (212) 403-7300




1105733 v1                                12
